PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov







In re Application of 
Clemens, Jo Lynn J.
Application No. 16/457,491
Filed: June 28, 2019
Attorney Docket No.: 99992.00170
For: SYSTEM AND METHOD TO MONITOR, ALERT AND PREDICT PRECURSORY BEHAVIOR
:
:
:
:	DECISION ON PETITION
:
:
:




This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed March 9, 2022, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to reply in a timely manner to the non-final Office action mailed, August 17, 2021, which set a shortened statutory period for reply of three (3) months.  Three (3) months extensions of time under the provisions of 37 CFR 1.136(a) were obtained.  Accordingly, the application became abandoned on February 18, 2022.  

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an Amendment, (2) the petition fee of $525.00, and (3) a proper statement of unintentional delay. 

The file does not indicate a change of address has been submitted, although the address given on the petition differs from the address of record.  If appropriate, a change of address should be filed in accordance with MPEP 601.03.  A courtesy copy of this decision is being mailed to the address given on the petition; however, the Office will mail all future correspondence solely to the address of record.  




This application is being referred to Technology Center Art Unit 3623 for appropriate action in the normal course of business on the reply received March 9, 2022.

Telephone inquiries concerning this decision should be directed to Joy Dobbs at (571) 272-3001.



/Michelle R. Eason/
Michelle R. EasonLead Paralegal SpecialistOffice of Petitions


cc:	MARTY B. READY
	401 WEST A STREET
SUITE 1900
	SAN DIEGO, CA 92101